Citation Nr: 9929278	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  96-29 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for trench foot and/or 
frozen feet.

4.  Entitlement to an increased rating for depression, 
currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for dermatitis of the 
hands, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for left foot hallux 
valgus, currently rated as 10 percent disabling.

7.  Extension of a temporary total disability rating 
following surgery for treatment of left hallux valgus.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1981 to December 
1988.  He also had a period of active service from February 
to August 1991 which terminated in an other than honorable 
discharge which has been determined to be of a character 
which precludes benefits based on that period.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Louisville, Kentucky, Regional Office 
(RO).  In a decision of May 1993, the RO determined that new 
and material evidence had not been presented to reopen a 
claim for service connection for trench foot and/or frozen 
feet.  The RO also confirmed a previously assigned 10 percent 
rating for hallux valgus of the left foot with plantar warts 
and bunions.  

In a decision of July 1994, the RO confirmed a 10 percent 
rating for dermatitis of the hands, denied service connection 
for a left knee disorder, and denied service connection for 
depression.  The RO also determined that no new and material 
evidence had been presented to reopen a claim for service 
connection for a right knee disorder.  In August 1995, the RO 
granted service connection for major depression, and assigned 
a 10 percent disability rating.  In a decision of April 1996, 
the RO denied entitlement to a temporary total disability 
rating following surgery for treatment of the left foot 
hallux valgus in August 1995.  Subsequently, in a decision of 
November 1996, the RO granted a temporary total disability 
rating for the period from August 4, 1995, to October 1, 
1995.  

The Board remanded the case for additional development in 
February 1998.  The requested development has since been 
accomplished, and the case has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence 
showing that any current left knee disorder is related to 
service.

2.  The RO denied the veteran's claim for service connection 
for a right knee disorder in August 1989, and the veteran did 
not file an appeal.

3.  The additional evidence presented since August 1989 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a right knee disorder.

4.  The RO denied the veteran's claim for service connection 
for trench foot and/or frozen feet in November 1990, and the 
veteran did not file an appeal.

5.  The additional evidence presented since November 1990 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for trench foot and/or frozen feet.

6.  The veteran's depression is not productive of more than 
mild impairment, and has not resulted in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

7.  The dermatitis of the hands is not productive of constant 
exudation or itching, or marked disfigurement.

8.  The left foot hallux valgus has not resulted in more than 
moderate injury to the foot.

9.  The surgery for treatment of left hallux valgus did not 
result in severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for continued 
use of a wheelchair or crutches (regular weight bearing 
prohibited); or immobilization by cast, without surgery, of 
one major joint or more, or require convalescence beyond 
October 1, 1995.


CONCLUSIONS OF LAW

1.  The claim for service connection for a left knee disorder 
is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The decision of August 1989 which denied service 
connection for a right knee disorder is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The evidence presented since August 1989 is not new and 
material, and the claim for service connection for a right 
knee disorder has not been reopened. 38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1998).

4.  The decision of November 1990 which denied the veteran's 
claim for service connection for trench foot and/or frozen 
feet is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1998).

5.  The additional evidence which has been presented since 
November 1990 is not new and material, and the claim for 
service connection for trench foot and/or frozen feet has not 
been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1998).

6.  The criteria for a disability rating higher than 10 
percent for depression are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9405 (1998).

7.  The criteria for a disability rating higher than 10 
percent for dermatitis of the hands are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (1998).

8.  The criteria for a rating higher an 10 percent for left 
foot hallux valgus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5284 
(1998).

9.  Extension of a temporary total disability rating 
following surgery for treatment of left hallux valgus beyond 
October 1, 1995, is not warranted.  38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection For A Left Knee 
Disorder.

The veteran contends that the RO made a mistake by denying 
his claim for service connection for a left knee disorder.  
He states that he developed left knee pain during service, 
and that he reported having bilateral knee pain on a service 
examination in August 1988.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as arthritis is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1998).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet.App. 439 
(1995).  

In reviewing any claim for VA benefits, however, the initial 
question is whether the claim is well-grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995)  
Competent medical evidence is also required to satisfy the 
medical etiology or medical diagnosis issues in secondary 
service connection claims.  See Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996).  The nexus to service may also be 
satisfied by the presumption noted above.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).

The veteran's service medical records include a record dated 
in August 1988 which shows that while being treated for right 
knee locking, the veteran stated that he had had problems 
with both knees.  However, the record does not contain a 
diagnosis of a left knee disorder, and there are no other 
references to a left knee disorder in the veteran's service 
medical treatment records.  The report of a medical history 
given by the veteran in November 1988 for the purpose of his 
separation from service shows that he stated that he had 
occasional swelling of both knees, but the report of a 
medical examination conducted in November 1988 for the 
purpose of his separation from service does not contain any 
mention of a left knee disorder.  

The report of a medical examination conducted by the VA in 
May 1989 shows that the veteran said that his left knee had 
hurt intermittently, but not recently.  A left knee disorder 
was not diagnosed.  

The report of a medical history given by the veteran in June 
1989 for Army Reserve purposes shows that he denied having a 
history of a trick or locked knee.  He reported that his 
right knee hurt, but he did not mention his left knee.

A VA radiology report dated in February 1994 shows that an x-
ray of the veteran's knees was interpreted as showing 
probable old trauma of the left fibular head, but otherwise 
normal knees.  A VA joints examination conducted in March 
1994 shows that the veteran complained of having bilateral 
knee pain which he said occurred every day and which did not 
improve.  On examination, the knees had no deformity, 
discoloration, edema, tenderness, effusion, instability, 
atrophy or crepitus.  There was a negative drawer sign and 
negative McMurray.  There was a full active range of motion.  
The diagnoses included patellofemoral syndrome.  The report, 
however, does not contain any indication that the disorder is 
related to service.

A VA orthopedic clinic record dated in September 1994 shows 
that the veteran complained of having bilateral foot and knee 
pain.  He gave a history of having right knee pain without 
locking or giving out.  On examination, there was no laxity, 
or crepitus.  Lachman's sign was negative.  There was a full 
range of motion.  The diagnosis was knee pain.  

The report of a VA general medical examination conducted in 
February 1996 shows that the veteran had crepitus in both 
knees.  However, the diagnoses did not include any disorders 
of the knees and there was no opinion as to the cause of the 
crepitus in the knees.  

The report of a general medical examination conducted by the 
VA in March 1997 does not contain any complaint, findings, or 
a diagnosis pertaining to a left knee disorder.  

After reviewing all of the evidence of record, the Board 
finds that the veteran has not presented any competent 
evidence showing that any current left knee disorder is 
related to service.  The Board has noted that the veteran 
testified regarding his left knee during a hearing held in 
November 1994.  He stated that he had a bilateral knee 
disorder which was treated in August 1988 with Tylenol ice 
packs.  He said that he hurt his knees in service while 
trying to protect his back.  However, the Court has held that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), in which 
the Court held that a veteran does not meet his burden of 
presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions.  Accordingly, in the absence of 
competent evidence of a link between a current left knee 
disorder and the veteran's period of service, the Board 
concludes that the claim for service connection for a left 
knee disorder is not well-grounded.

In reaching the foregoing disposition of the veteran's claim, 
the Board recognizes that this issue is being disposed of in 
a manner slightly different from that employed by the RO.  
The RO denied the veteran's claim on the merits, while the 
Board has concluded that the claim is not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question [of] whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded-claim analysis."  See 
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  Further, the 
Board views its discussion as sufficient to inform the 
veteran of the evidence which he must present in order to 
make his claim well grounded, and the reasons why his current 
claim is inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  

II.  Whether New And Material Evidence Has Been Presented To 
Reopen
 A Claim For Service Connection For A Right Knee Disorder.

The veteran also contends that the RO made a mistake by 
failing to reopen and allow his claim for service connection 
for a right knee disorder.  He asserts that he developed 
right knee pain during service.  

The RO denied the veteran's claim for service connection for 
a right knee disorder in August 1989, and the veteran did not 
file an appeal.  The evidence which was considered at that 
time included a service medical record dated in August 1988 
which showed that the veteran reported that his right knee 
had locked.  

A report of medical history given by the veteran in June 1989 
for the purpose of Army Reserve service shows that he stated 
that his right knee hurt.  The report of a medical 
examination conducted at that time showed that clinical 
evaluation of the veteran's lower extremities was normal.

Also of record was the report of a disability evaluation 
examination conducted by the VA in May 1989 which shows that 
the pertinent diagnosis was right knee pain with history of 
effusion and pain with abnormal functional tests, but no 
abnormalities of the structure of the knee found on today's 
examination.  The examiner described it as a fairly normal 
right knee examination.  He also noted that there was minimal 
atrophy of the right thigh musculature.  

In the decision of August 1989, the RO stated that there was 
no evidence of a knee injury in service warranting service 
connection.  The veteran was informed of the decision and his 
right to file an appeal, but he did not do so and the 
decision became final.  

In order to reopen a claim which was denied previously, a 
claimant must present new and material evidence.  See 38 
U.S.C.A. § 5108 (West 1991).  "New and material evidence" 
means evidence not previously submitted to the agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998).

When determining whether new and material evidence has been 
presented to reopen a claim, the VA considered the evidence 
presented since the most recent decision in which the claim 
was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present case, the most recent decision which 
denied the veteran's claim on any basis was the August 1989 
decision.  

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998); Fossie v. West, 12 Vet. App. 
1 (1998).  If no new and material evidence is presented to 
reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7105 (West 1991).  If no new and material evidence 
is presented to reopen the claim, the prior denial remains 
final.  See 38 U.S.C.A. § 7105 (West 1991).

The additional evidence which has been presented includes a 
report of medical history given by the veteran in November 
1988 for the purpose of his separation from service which 
shows that he denied having a trick or locked knee, but said 
that he had occasional swelling of both knees.  The report of 
a medical examination conducted at that time shows that 
clinical evaluation of the lower extremities was normal.  

VA medical treatment records pertaining to a right knee 
disorder have also been presented since the prior decision.  
A record dated in August 1989 shows that the veteran gave a 
history of having a right knee injury four months earlier.  
He said that he was still bothered by occasional pain and 
swelling.  There were no symptoms of instability.  On 
examination there was no effusion.  The range of motion was 
from 0 to 110 degrees.  Lachman's was 1-2+.  There was no 
medial or lateral instability.  Physical therapy was 
prescribed.  The assessment was probable ACL injury, may need 
med scope.  Not very symptomatic at this time.  The Board 
notes that neither this record nor any other post-service 
medical treatment record contains any medical opinion linking 
any current right knee problems to service.  

The additional evidence also includes reports of examinations 
conducted by the VA.  The report of an examination of the 
veteran's joints conducted in March 1994 shows that the 
veteran complained of having bilateral knee pain.  Following 
examination, the pertinent diagnosis was patellofemoral 
syndrome.  The report, however, does not contain any 
indication that the disorder was related to service.  The 
report of a general medical examination conducted by the VA 
in March 1997 does not contain any reference to any disorder 
affecting the right knee.

The veteran testified during a hearing held in November 1994 
that he hurt his knee in service, but that he did not get 
much treatment for it in service because it was difficult to 
go on sick call while he was stationed in Germany.  He said 
that at one time in service he could not move his right knee.  
He said that it locked on only that one occasion.  The 
veteran's testimony was to the effect that he continued to 
have problems with the knee as a result of the injury in 
service.  As noted above, however, the veteran is not 
competent to offer a medical opinion linking any current knee 
disorder to his period of service.

The Board finds that the additional evidence presented since 
August 1989 is not so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for a right knee disorder.  There is no opinion 
providing a link between any current disorder of the right 
knee and the veteran's period of service.  The evidence 
presented since August 1989 is not new and material evidence, 
and the claim for service connection for a right knee 
disorder has not been reopened.  Accordingly, the Board 
concludes that the decision of August 1989 which denied 
service connection for a right knee disorder remains final.

III.  Whether New And Material Evidence Has Been Presented To 
Reopen A Claim For Service Connection For Trench Foot And/Or 
Frozen Feet.

The veteran also contends that the RO made a mistake by 
failing to reopen and allow his claim for service connection 
for trench foot and/or frozen feet.  He states that he 
sustained frost bite of the feet during the winter of 
1984/1985 when he was stationed in Germany. 

The RO denied the veteran's claim for service connection for 
trench foot and/or frozen feet in November 1990, and the 
veteran did not file an appeal.  The evidence which was 
considered at that time included the veteran's service 
medical records.  However, they did not include any 
references to frozen feet.

The previously considered evidence also included the report 
of a VA disability evaluation examination conducted in May 
1989 which shows that the veteran reported having problems 
with his feet which began when he got frozen feet in service 
in the field.  However, the diagnosis was foot pain of 
undetermined origin.  The examiner noted that history of 
having frozen feet, but also noted that the veteran had 
specific abnormalities such as severe bunion formation and 
severe hallux valgus.  

Also of record were VA post service medical treatment 
records.  Although the records showed some treatment for 
problems pertaining to the feet, there were no diagnoses of 
trench foot or frozen feet.

In the decision of November 1990, the RO noted that trench 
foot and frozen feet had not been shown in the service 
medical records or on the VA examination.  Accordingly, the 
RO denied the claim.  The veteran did not file an appeal, and 
the decision became final.  

The additional evidence which has been presented includes 
additional service medical records, however, none reflect a 
diagnosis of trench foot or frozen feet.  The report of a 
medical history given by the veteran in November 1988 for the 
purpose of his separation from service shows that he checked 
a box indicating that he had a history of trouble with his 
feet, however, it was stated on the reverse side of that 
document that this history referred to bunions.  

Although the report of an examination conducted for the 
Social Security Administration in October 1991 includes a 
diagnosis of frost-bitten feet, this was rendered based 
solely on a history given by the veteran as the report shows 
that only a mental status examination was conducted.  

VA medical treatment records pertaining to the veteran's feet 
have been presented.  However, none of the additional records 
contain a diagnosis of trench foot or frozen feet.

The report of an examination of the veteran's joints 
conducted by the VA in March 1994 shows that the veteran gave 
a history of getting frostbite while in Germany in the 
service.  Following examination, however, the only diagnosis 
pertaining to the feet was hallux valgus bilaterally with 
bunions bilaterally.  

The veteran testified during a hearing held in November 1994 
that he sustained frostbite on his feet while he was 
stationed in Germany during 1984 or 1985.  He said that he 
went to sick call and was transferred to a hospital where he 
was treated.  He said that he was then on convalescence leave 
for two or three days.  He said that since then his feet had 
been very sensitive to the cold weather, and would get numb 
even when it was not very cold.  As noted above, however, the 
veteran is not competent to offer a diagnosis, nor is he 
competent to offer an opinion as to the medical cause of 
symptoms.

For the foregoing reasons, the Board finds that the 
additional evidence presented since November 1990 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
trench foot and/or frozen feet.  There is no competent 
evidence showing that the veteran has any disorder of the 
feet due to exposure to cold during service.  The additional 
evidence which has been presented since November 1990 is not 
new and material, and the claim for service connection for 
trench foot and/or frozen feet has not been reopened.  
Accordingly, the decision of November 1990 which denied the 
veteran's claim for service connection for trench foot and/or 
frozen feet remains final.

IV.  Entitlement To An Increased Rating For Depression,
 Currently Rated As 10 Percent Disabling.

The veteran contends that an increased rating is warranted 
for his depression.  He asserts that the depression is 
productive of symptoms such as decreased energy, difficulty 
sleeping, impaired concentration, and hopelessness.  

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet.App 629, 632 (1992).  Accordingly, the Board 
finds that the veteran's claim for an increased rating is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He has also been afforded a personal hearing.  
The Board does not know of any additional relevant evidence 
which is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities. The Board notes that, during the 
pendency of this appeal, the  regulations containing the 
rating criteria for psychiatric disorders were revised, 
effective November 7, 1996.  See 61 Fed. Reg. 52695-52702 
(1996).  Where the law and regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional authority to the contrary.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  Accordingly, 
the Board will consider the veteran's claim for an increased 
rating under both the old and the new rating criteria.  The 
Board notes that the RO also has considered the veteran's 
claim under both the old and the new criteria.  Accordingly, 
a remand for such consideration is not necessary.

Pursuant to the criteria in effect November 6, 1996, and 
prior thereto, under 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996), a noncompensable rating is warranted where there are 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.  A 10 percent rating is warranted where 
there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  

A 30 percent disability rating is warranted where there is 
definite social and industrial impairment.  The Board notes 
that, in a precedent opinion dated in November 1993, the VA 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree," and that it represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 09-93 (O.G.C. Prec. 9-
93 (Nov. 9, 1993)).  The Board is bound by this 
interpretation of the term "definite."  See 38 U.S.C.A. 
§ 7104(c) (West 1991).  

A 50 percent rating is warranted for considerable social and 
industrial impairment.  A 70 percent rating is warranted for 
severe social and industrial impairment.  A 100 percent 
rating is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, or where there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  A 100 percent rating is also warranted 
where the claimant is demonstrably unable to obtain or retain 
employment.  

Pursuant to the regulations in effect November 7, 1996, and 
thereafter, Diagnostic Code 9433 under redesignated 38 C.F.R. 
§ 4.130 provides that a 30 percent rating is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others;  
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The report of a mental disorders examination conducted by the 
VA in February 1994 shows that, following examination, the 
examiner concluded that the veteran's principal diagnosis was 
chemical dependency.  He said that there was no evidence in 
the clinical interview that the veteran suffered from any 
service-connected psychiatric disability.  

The veteran testified in support of his claim for an 
increased rating for his service-connected psychiatric 
disorder during a hearing held in November 1995.  He stated 
that he felt down most of the time due to pain in his back, 
feet and hand.  He said that he got angry at himself because 
he lost concentration and lost control of his attitude.  He 
also said that this affected his energy level.  He reported 
that he had trouble even getting up on some days.  He said 
that he took medication for his depression, but that he could 
not recall the name of it.  

The report of a mental disorders examination conducted by the 
VA in February 1996 shows that the examiner concluded that 
the veteran did not suffer from any kind of psychiatric 
disability.  He stated that the veteran had life circumstance 
problems and frustrations which did not constitute the type 
of psychiatric illness for which service-connected disability 
compensation should be given.  He further noted that the 
veteran had improved significantly from his evaluation two 
years earlier. 

VA outpatient treatment records show that the veteran has 
been seen for treatment of depression and anxiety.  For 
example, a VA mental health clinic record dated in March 1997 
shows that the veteran complained of being depressed for a 
long time, and said that he was not enjoying his life.  He 
said that he was lonely and was not involved much in 
activities.  He reported that he was not sleeping well, and 
that his energy level was down.  It was noted that he worked 
full time at a nursing home.  There was no suicidal or 
homicidal ideation.  There were no hallucinations or other 
paranoid or psychotic symptoms.  He reportedly cried during 
the interview.  On mental status examination, his affect was 
depressed.  He had feelings of hopelessness and felt certain 
that he would die in the next few years.  The diagnosis was 
major depression.  Medication was prescribed. 

The report of a mental disorders examination conducted by the 
VA in March 1997 shows that the veteran has a history of 
alcohol and substance abuse, but denied recent use of drugs.  
He said that he was working at a nursing care facility as a 
dietary assistant where he had been working full time since 
June 1996.  He lived with a son in his own apartment in 
Louisville, and another son lived with the child's mother in 
Indianapolis.  He denied having any current problems with the 
law.  He said that he was active in church and liked to watch 
sports on television.  He also said that he was actively 
involved with the care of his 16 year old son.  The veteran's 
subjective complaints pertained to a dermatological condition 
and persistent problems with back and foot pain.  He 
acknowledged that he had some parent-child problems at home 
and that his son was an active teenager requiring adult 
supervision.  The veteran focused on his continuing anger and 
frustration at the circumstances which arose out of his 
military service.  He stated that someone of a higher rank 
had tried to intrude into his marriage.  He said that this 
led to a divorce which still caused him to have significant 
distress.

On objective examination, the veteran was cooperative with 
the interview process.  His verbalizations were fluent, but 
somewhat sparse.  At first, he appeared to be a little 
hesitant to talk about his circumstances and difficulties.  
However, during the interview process, he became able to 
verbalize more freely and spoke with some candor about the 
circumstances that led to his divorce.  Regarding his mood, 
he said that he did not feel good.  He focused on somatic 
issues of pain, as well as nerves.  His affect did not show a 
great deal of range of expression, but he did become tearful 
during the interview process when discussing the breakup with 
his wife and other distressing circumstances.  He tended to 
hold things in and to physicalize his problems in terms of 
distress and pain.  He denied having any suicidal or 
homicidal thoughts or plans.  He was able to think in a 
reality based manner and to describe his needs coherently.  

The diagnoses were alcohol abuse and dependence in reported 
remission, cannabis abuse in reported remission, cocaine 
abuse in reported remission, and depressive disorder, not 
otherwise specified.  The examiner noted that he had seen 
this veteran twice in the past four years for psychiatric 
evaluations.  He noted that at first the veteran's principal 
diagnosis was that of a chemical dependency, and he had 
little motivation to maintain sobriety.  The veteran now 
reported that he had resolved those problems and was free 
from alcohol and drugs.  The examiner further noted that the 
veteran did manifest some symptoms of a depressive illness 
with feelings of sadness, mood dysphoria and occasional 
tearfulness.  The circumstances giving rise to this 
depressive disorder appeared to be difficult life 
circumstances such as chronic pain, difficulty raising a 
teenage son, and sadness about his divorce.  The examiner 
concluded that while the veteran had some signs of mild 
depressive illness, the examiner did not believe that the 
veteran suffered from any psychiatric disability.  In this 
regard, the examiner noted that the veteran was employed on a 
full time basis, maintained a stable home for himself and his 
son, attended church, and participated in some social 
activities.   

After considering all of the evidence of record, the Board 
finds that the depression is not productive of more than mild 
impairment nor has it resulted in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  The only one of these symptoms 
demonstrated by the evidence is a depressed mood, and the 
examiner specifically concluded that this was not causing 
disability.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 10 percent for 
depression are not met.

V.  Entitlement To An Increased Rating For Dermatitis Of The 
Hands,
 Currently Rated As 10 Percent Disabling.

The veteran contends that an increased rating is warranted 
for his dermatitis of the hands.  He asserts that the skin 
disorder of the hands has gotten worse, and that he regularly 
suffers from a painful rash.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a 
noncompensable rating is warranted where a skin disorder is 
productive of slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed or small area.  A 10 percent 
rating is warranted if there is exfoliation, exudation, or 
itching, if involving an exposed surface or an extensive 
area.  A 30 percent rating is warranted if there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
ulceration, or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where the disorder is 
exceptionally repugnant.  

The report of a general medical examination conducted by the 
VA in February 1996 shows that the veteran reported having 
chronic eczema of the hand for the past 10 years.  He was 
treated at the VAMC, and he kept it under control.  On 
examination, the palm had a small area of light crusting.  
The pertinent diagnosis was history of chronic eczema on the 
hands, lower legs and feet.  

Photographs of the veteran's hands taken in November 1996 
illustrate the appearance of the skin disorders which affect 
the veteran's hands.  The Board notes that the photographs 
illustrate the disorder was undergoing an exacerbation during 
that period of time.

VA outpatient medical records show that the veteran has been 
seen for treatment of his service-connected skin disorder of 
the hands.  For example, a VA medical record dated in October 
1996 shows that while getting a refill of hypertension 
medication, it was noted that he had mild eczema of the left 
hand.  A VA dermatology record dated in December 1996 shows 
that the veteran had a 10 year history of eczema of the hand 
which had become worse over the past few weeks.  He said that 
it had become weepy and painful.  On examination, there was 
impetiginized eczema distributed on the left hand with 
multiple red plaques with golden crust excoriations.  He also 
had tinea pedis.  Medication was prescribed.  A record dated 
later in December 1996 shows that the veteran was seen for a 
follow up visit for treatment of dermatitis of his hand.  On 
examination, it was noted that the dermatitis of the hand had 
almost completely resolved.  He was advised to continue to 
use medication until it totally resolved, and then to use the 
medication as needed.  

The report of a general medical examination conducted by the 
VA in March 1997 shows that the veteran reported a history of 
dermatitis of his hands bilaterally that started in the 
military.  He said that he had been seen by the dermatology 
department, and diagnosed with impetiginized eczema.  The 
condition was chronic with flare-ups.  His last flare-up had 
been in December 1996.  He complained of having constant 
irritation and pruritus in the hands with the left greater 
than the right.  On examination, the left palm had 
erythematous areas and raised small bumps that were tender to 
touch.  There was also a slight amount of scaling on his feet 
bilaterally.  The diagnosis was impetiginized eczema of hands 
bilaterally.  

After considering all of the evidence, the Board finds that 
the dermatitis of the hands is not productive of constant 
exudation or itching, or marked disfigurement. The Board 
notes that such findings are not reflected in any of the 
evidence.  The evidence reflects that there is only an 
occasional flare-up, and that the disorder is generally 
controlled through the use of medication.  Accordingly, the 
Board concludes that the criteria for a disability rating 
higher than 10 percent for dermatitis of the hands are not 
met.

VI.  Entitlement To An Increased Rating For Left Foot Hallux
 Valgus, Currently Rated As 10 Percent Disabling.

The veteran contends that an increased rating is warranted 
for his left foot hallux valgus.  He states that the hallux 
valgus causes foot pain and has resulted in the use of 
crutches and a cane.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet.App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1998).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1998).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1998).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, a 10 percent 
rating is warranted for unilateral hallux valgus which is 
postoperative with resection of the metatarsal head.  A 10 
percent is also warranted if the disorder is severe, if 
equivalent to amputation of the great toe.  That diagnostic 
code does not provide for a rating higher than 10 percent.  
The Board notes, however, that under 5284, a 10 percent 
rating is warranted for a foot injury which is moderate in 
degree.  A 20 percent rating is warranted for a foot injury 
which is moderately severe in degree.  A 30 percent rating is 
warranted for a foot injury which is severe in degree.  A 40 
percent rating is warranted for actual loss of use of the 
foot.   

The veteran's VA medical treatment records show that he has 
been seen on a number of occasions for treatment of problems 
with his feet.  He underwent surgery in August 1995, and the 
details regarding that surgery are summarized in more detail 
below in connection with the claim for extension of a 
temporary total disability rating.

The report of an examination of the veteran's feet conducted 
by the VA in October 1996 shows that the veteran had a 
history of bilateral pes planus, arthritis of the metatarsal 
phalangeal joints bilaterally, and bilateral bunions with a 
left bunionectomy and osteotomy done in August 1995.  He said 
that he had to be on crutches for seven weeks until the pins 
were removed on September 25, 1995.  He also gave a history 
of having plantar warts.  The veteran's subjective complaints 
included having constant pain in both feet, especially the 
left foot at the surgical site.  He said that occasionally he 
was not able to walk.  On objective examination, the veteran 
had heel inserts in his shoes.  His feet were tender to 
palpation bilaterally.  No plantar warts were noted.  He was 
able to walk on his heels and toes.  There were scars on the 
left foot consistent with surgery.  Function was described as 
being within normal limits.  There were bilateral hallux 
valgus and pes planus deformities.  The gait was normal.  
There were no secondary skin or vascular changes.  The 
examiner noted that arthritis had been diagnosed in both feet 
by x-ray, and that this was likely secondary to the hallux 
valgus deformity.  The examiner further stated that pain 
limited the amount that the veteran could walk.  The 
diagnoses were (1) bilateral hallux valgus; (2) bilateral pes 
planus; (3) bunion right foot; (4) arthritis metatarsal 
phalangeal joints bilaterally; (5) status post left 
bunionectomy and osteotomy with residual pain; and (6) 
history of plantar warts, none on day of exam. 

The report of a general medical examination conducted by the 
VA in March 1997 shows that the veteran has a history of 
bilateral foot conditions with tinea pedis, hallux valgus 
deformities, a right plantar wart, left foot degenerative 
joint disease and status post excision of a bunion from the 
left foot in August 1995.  The veteran's present complaints 
included having constant left foot pain at the bunion 
surgical sites and in the longitudinal arch.  He said that it 
was painful to walk, and that the amount of walking that he 
could do was limited.  On examination, the right foot and 
left foot had tenderness to palpation of the 
metatarsophalangeal joint of the great toe and of the 
longitudinal arch.  Hallux valgus deformity of the feet was 
noted bilaterally.  The ankles had a full range of motion 
with no pain.  The pertinent diagnosis was left foot with 
degenerative joint disease, hallux valgus deformity and tinea 
pedis, status post excision of bunion; and right foot with 
hallux valgus deformity, tinea pedis and plantar wart.  The 
examiner noted that the veteran's description of pain was 
consistent with the objective signs of pain.  

The veteran testified in support of his claim for an 
increased rating for his left foot hallux valgus during a 
hearing held at the RO in September 1998.  He said that when 
he had surgery on the left foot the doctors broke two of the 
bones and they did not heal properly.  He said that this 
causes aches and pains every day.  He also said that he had 
problems walking and could only go two blocks.  He said that 
he got tenderness in the foot even after he got off of it.  

The Board notes that the current 10 percent rating under 
Diagnostic Code 5280 contemplates a unilateral hallux valgus 
which is postoperative with resection of the metatarsal head.  
That is the maximum rating under that code and appears to 
correspond well with the manifestations of the veteran's 
service-connected left foot disorder.  After considering all 
of the evidence of record, the Board finds that even taking 
into consideration the pain and weakness associated with the 
disorder, the left foot hallux valgus is not productive of 
more than moderate injury so as to warrant a higher rating 
under the alternative diagnostic code.  Accordingly, the 
Board concludes that the criteria for a rating higher an 10 
percent for left foot hallux valgus are not met.

The above decisions are based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet.App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there has 
been no assertion or showing that service-connected 
disability has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

VII.  Extension Of A Temporary Total Disability Rating 
Following
 Surgery For Treatment Of Left Hallux Valgus.

Finally, the veteran contends that he should be granted an 
extension of a temporary total disability rating following 
surgery for treatment of left hallux valgus.  He states that 
as a result of the surgery he was on crutches for over seven 
weeks.  

In pertinent part, under 38 C.F.R. § 4.30 (1998), a temporary 
total disability rating will be assigned when it is 
established by report at hospital discharge that entitlement 
is warranted under paragraph (a)(1) effective the date of 
hospital admission and continuing for a period of 1, 2, or 3 
months from the first day of the month following such 
hospital discharge. A total rating may be assigned under 
38 C.F.R. § 4.30(a) where (1) treatment of a service-
connected disability resulted in surgery necessitating at 
least one month of convalescence;  (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for continued use of a wheelchair 
or crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more.

The Board notes that the RO has already assigned a temporary 
total disability rating effective from August 4, 1995, to 
October 1, 1995.  A VA medical record dated August 5, 1995, 
shows that the veteran underwent a bunionectomy and proximal 
osteotomy on the left foot one day earlier.  A note from a VA 
physician dated August 10, 1995, shows that the veteran had 
been operated on and was advised to stay off work.  However, 
it was further stated that he could return to light duty on 
August 14, 1995.  A VA record dated August 11, 1995, shows 
that the veteran reported having pain and bleeding at the 
surgery site.  A VA record dated August 21, 1995, shows that 
the veteran was not to do any weight bearing for two weeks.  

A record dated September 11, 1995, shows that the veteran had 
no complaints.  He was advised to return in two weeks.  An 
orthopedic clinic record dated September 25, 1995, shows that 
the veteran was seven weeks status post bunionectomy.  He had 
no complaints.  A radiology report dated September 27, 1995, 
shows that an x-ray was interpreted as showing status post 
osteotomy and pinning of the left first metatarsal bone.  An 
orthopedic clinic record dated in November 1995 shows that 
the veteran was status post left bunion repair and was doing 
well.  He reportedly was putting all weight on it with no 
problems.  

After reviewing all of the evidence of record, the Board 
finds that the surgery for treatment of left hallux valgus 
did not require convalescence beyond October 1, 1995.  The 
Board notes that the temporary total rating which has already 
been assigned has already compensated the veteran for the 
seven week period during which time weight bearing was 
prohibited.  There is no competent medical evidence showing 
that such weight bearing was prohibited after October 1, 
1995.  Accordingly, the Board concludes that extension of a 
temporary total disability rating following surgery for 
treatment of left hallux valgus is not warranted.


ORDER

1.  Service connection for a left knee disorder is denied.

2.  New and material evidence has not been presented to 
reopen a claim for service connection for a right knee 
disorder.  The benefit sought on appeal is denied.

3.  New and material evidence has not been presented to 
reopen a claim for service connection for trench foot and/or 
frozen feet.  The benefit sought on appeal is denied.

4.  An increased rating for depression is denied.

5.  An increased rating for dermatitis of the hands is 
denied.

6.  An increased rating for left foot hallux valgus is 
denied.

7.  Extension of a temporary total disability rating 
following surgery for treatment of left hallux valgus is 
denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

